DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 4 and 12 are cancelled. 
Claims 1-3, 5-11, and 13-20 remain pending and are allowed. 

Response to Amendment/Arguments
	Applicant’s arguments made with respect to the rejection under 35 USC 112(a) have been fully considered and are persuasive. The rejection is hereby withdrawn. 
	Applicant’s arguments made in view of the amendments filed 3/23/2021 with respect to the rejection under 35 USC 103 have been fully considered and are persuasive. For further discussion, see below under Allowable Subject Matter. 

Allowable Subject Matter
Claims 1-3, 5-11, and 13-20 are allowed. Independent claims 1, 9, and 15 recite substantially similar features including:
generating the accompanying presentation by compositing the customer-generated content and the geographic location content into a presentation template; 
transmitting from the server the accompanying presentation to the recipient in a first communication; and 
delivering from the server the stored value card in a subsequent second communication.

	The most felicitous prior art of record includes Dooley, Friedman, and Berger as previously cited. Dooley discloses the creation of a gift card (stored value card presentation) for a specified recipient utilizing customer-generated content. As discussed previously, Dooley lacks certain features – namely, t generating the accompanying presentation…, transmitting the accompanying presentation to the recipient in a first communication, and delivering the stored value card in a subsequent second communication (i.e., after the first communication). 
	To this, the Examiner cited Friedman, which discloses a gifting system which enables sending of an accompanying presentation in the form of an email notification scheduled for a specific date. While the email may be transmitted in a first communication, Friedman does not disclose generating the accompanying presentation (e.g., a teaser video – see Remarks pertaining to 112(a)) by compositing the customer-generated content and the geographic location content into a presentation template. Notably, both Dooley and Friedman are silent as to geographic location content. At best, Freidman renders obvious the generation of the accompanying presentation sans the geographic content. 
	In further regard to Friedman, as previously applied Freidman was understood as facilitating two separate communications – the email notification with gift link, and the monetary transfer of the stored value card upon releasing of the card. As now amended, the claims require both communicates to be provided from the same server. To the contrary, Freidman discloses the recipient requesting the release of funds, which are released upon giver approval. Although Freidman does disclose a notification that the funds are accessible (e.g., 0087), Freidman does not clearly tie this notification as being provided from the same server that communicates the email notification. Moreover, this notification is not itself delivering the stored value card, even though it may be viewed as a subsequent communication. Furthermore, merely completing the transfer of funds (even to an existing transaction card of the recipient – e.g., 0088) is not tantamount to delivering from the server the stored value card in a subsequent communication. That is, Dooley is deficient in that Dooley fails to disclose delivery of the stored value card in a subsequent communication. Freidman is deficient in that Freidman fails to disclose delivering by the [same] server the stored value card, instead providing only for either (a) a subsequent communication in the form of notifying the recipient of accessible funds, or (b) transfer of funds to an existing transaction card (rather than delivery of the transaction card). There is no stored value card that is delivered in Freidman, though the value of funds may be delivered. 
	Lastly, Berger was previously cited for generating geographic content based upon the location of a user’s device. While Berger may render obvious the type of content, Berger does not disclose compositing the geographical content into an accompanying presentation. That is, Berger discloses the creation of a greeting card that may comprise the geographical content. The greeting card in Berger, however, is analogous to the store value card and stored value card presentation, rather than an accompanying presentation that is communication before. As claimed, the stored value card presentation is separate from the accompanying presentation. So while Berger composites geographical content into a greeting card presentation, there is no teaching of compositing the geographic content into an accompanying presentation as claimed. 
	In turn, the combination of elements now claimed in amended claims 1, 9, and 15 are no longer rendered obvious over the combination of Dooley, Freidman, and Berger. The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625